DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (US 7473834 B2, hereinafter Yoshino-I) in view of Yoshino et al. (US 20020059861 A1, hereinafter Yoshino-II).
	Regarding claim 1, Yoshino-I discloses  an electronic percussion instrument (Figs. 1-5), comprising: a disk-shaped frame (101) in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface; 5a sensor disposed in the concave part of the frame; and a cover covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the 10protrusion part and the sensor, and a thickness dimension of the cover is approximately constant in a region facing the concave part, in which the protrusion part is not formed.  a sensor (160) disposed in the concave part of the frame (Fig. 5); and a cover (103) covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the protrusion part and the sensor, and a thickness dimension of the cover is approximately constant in a region facing the concave part, in which the protrusion part is not formed (Fig. 5).  
	Yoshino-I does not mention explicitly: said thickness dimension of the cover is substantially constant in a region facing the concave part, in which the protrusion part is not formed.
	Yoshino-II discloses  an electronic percussion instrument (Figs. 1-4), comprising: a disk-shaped frame (3) in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface (para. 0067); 5a sensor disposed in the concave part of the frame; and a cover covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the 10protrusion part and the sensor, and a thickness dimension of the cover is approximately constant in a region facing the concave part, in which the protrusion part is not formed.  a sensor (7) disposed in the concave part of the frame (Figs. 3 and 4); and a cover (2) covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part (e.g. 2b) formed in a protrusion shape protruding from a lower surface of the cover to the sensor, and a thickness dimension of the cover is substantially constant in a region facing the concave part, in which the protrusion part is not formed (see annotated Fig. 3 below; see also Fig. 4).
Since Yoshino-I and Yoshino-II are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino-I to make the thickness dimension of the cover to be substantially constant in a region facing the concave part, in which the protrusion part is not formed, as taught by Yoshino-II. Such a modification is considered to be a mere design choice for said thickness dimension in question. The skilled person in the art would apply the modification without inventive step depending on practical considerations and according to the dictates of the circumstances.
 

    PNG
    media_image1.png
    885
    588
    media_image1.png
    Greyscale


	Regarding claim 2, Yoshino-I discloses: wherein the cover includes an upper cover part which covers an upper surface side of the frame and in which the protrusion part is formed, and a lower cover part which is connected to an outer edge of the upper cover part and covers a range from an outer edge of the frame to an outer edge side of a lower surface of the frame, and an inner edge side of the lower cover part is bonded to the lower surface of the frame in a state in which the lower surface of the frame is not bonded to an outer edge side of an upper surface of the lower cover part and deformation of the lower cover part toward an inner circumferential side is permitted on a side of the lower surface of the frame (Fig. 5).  
	Regarding claim 3, Yoshino-I discloses: wherein a joint position of the lower cover part and the lower surface of the frame is positioned to be circumferentially  further inward than the space (Figs. 4-5; col. 16, lines 44-51).  
	Regarding claim 4, Yoshino-I discloses: configured as an electronic cymbal including a bell part and a bow part (Figs. 2-3), wherein the frame includes a main body part constituting the bow part, a bent part (101d) bent downward from an outer edge of the main body part, and an outer circumferential part (101e) projecting from a lower end side of the bent part to the outer circumferential side and having the sensor (160) disposed on an upper surface, and the concave part is formed according to a level difference between the bent part and the outer circumferential part (Fig. 5).  
Regarding claim 5, Yoshino-I discloses: wherein the cover includes a joint part projecting from the inner edge side of the lower cover part to a lower surface of the main body part and bonded (via 140) to at least one of an inner circumferential surface of the bent part and the lower surface of the main body part (Fig. 5).  
Regarding claim 6, Yoshino-I discloses: wherein a thickness dimension of the lower cover part in a region facing a lower surface of the outer circumferential part is less than a thickness dimension of the joint part (Fig. 5).  
Regarding claim 7, Yoshino-I discloses: wherein a thickness dimension of the lower cover part in a region facing a lower surface of the outer circumferential part is less than a thickness dimension of the upper cover part in a region facing an upper surface of the outer circumferential part (Fig. 5).  
Regarding claim 8, Yoshino-I discloses: wherein the upper cover  part is bonded to an upper surface of the frame on the inner circumferential side with respect to an outer edge of an upper surface of the bent part (Fig. 5).  
Regarding claim 9, Yoshino-I discloses: wherein an lower surface of the upper cover part is parallel to an upper surface of the outer circumferential part in a region facing the upper surface of the outer circumferential part (Fig. 5).  
Regarding claim 10, Yoshino-I discloses  an electronic percussion instrument, comprising: a disk-shaped frame in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface; 3Customer No.: 31561 Docket No.: 101216-US-989Application No.: 16/941,507a sensor disposed in the concave part of the frame; and a cover covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the protrusion part and the sensor (see discussion for claim 1 above).
Yoshino-I does not mention explicitly: a thickness dimension of the cover is reduced to form a thin part in a part of the cover in a region facing the concave part, in which the protrusion part is not formed, the thickness dimension of the cover at the thin part is smaller than the thickness dimension of the cover at an outer circumferential side of the thin part in which the protrusion part is not formed.  
The teaching of Yoshino-II includes: a thickness dimension of the cover is reduced to form a thin part in a part of the cover in a region facing the concave part, in which the protrusion part is not formed, the thickness dimension of the cover at the thin part is smaller than the thickness dimension of the cover at an outer circumferential side of the thin part in which the protrusion part is not formed (see annotated Fig. 4 below; see also Fig. 3):

    PNG
    media_image2.png
    755
    1141
    media_image2.png
    Greyscale

Since Yoshino-I and Yoshino-II are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino-I in view of Yoshino-II’s teaching the thin part to arrive the claimed invention. Such a modification is considered to be a mere design choice for said thickness dimension in question. The skilled person in the art would apply the modification without inventive step depending on practical considerations and according to the dictates of the circumstances.
Regarding claims 11-18, Yoshino-I discloses or teaches the claimed invention (Figs. 1-5; also see the ground of rejection discussed for claims 2-9 above).
Regarding claims 19 and 20, Yoshino-I discloses a stroke detection device (Figs. 1-5) and a method of making the device (Abstract), said device comprising: a main body member (101) in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface; a sensor (160) disposed in the concave part of the main body member; and a cover (103) covering the main body member in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the protrusion part and the sensor, and a thickness dimension of the cover is reduced to form a thin part in a part of the cover in a region facing the concave part, in which the protrusion part is not formed (Fig. 5).  
Yoshino-I does not mention explicitly: the thickness dimension of the cover at the thin part is smaller than the thickness dimension of the cover at an outer circumferential side of the thin part in which the protrusion part is not formed.  
However, as discussed above for claim 10, the combination of Yoshino-I and Yoshino-II renders the claimed invention obvious. 

Response to Arguments
4.	Applicant's arguments received 05/26/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837